DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 have been amended.  New claims 17 and 18 are added.  Claims 1-18 are pending in the instant application.

Priority
This application is a national stage application under 35 U.S.C. § 371 of International Application No. PCT/EP2018/077882, filed internationally on October 12, 2018, which claims the benefit of European Application No. 17197098.1, filed October 18, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 04/16/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains the term “preferably” in the phrase “Acetylcholinesterase (AChE) inhibitors, preferably carbamates selected from alanycarb, aldicarb,..”.  It is not clear because it is unclear whether the limitations following the term “preferably” are part of (AChE) inhibitors. Claims 2-16 depending on claim 1 is rejected accordingly.   In addition, Applicants need to check the similar use of “preferably” for the indefiniteness.

Claim 12 provides for the use of the active compound combination according to claim 1 on transgenic plants. Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0315898 (“the `898 publication”) to Koehler et al. published on October 23, 2014.

Applicant’s claim 1 is drawn to an active compound combination comprising at least one compound of formula (1) 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
  and at least one active compound of group (II) which is selected from the group consisting of: (a) Insecticide Groups (IRAC classification groups) (1), (12), (20), (21) or (30), (b) a compound of formula (IIa) or (IIb), and (c) Biological Control Agent (BCA) Groups (1), (2) or (7), wherein (a) Insecticide Groups (IRAC classification groups) (1), (12), (20), (21) and (30) are: (1) Acetylcholinesterase (AChE) inhibitors, preferably carbamates selected from alanycarb, aldicarb, bendiocarb, benfuracarb,..

Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image2.png
    209
    293
    media_image2.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors optionally comprising carbamates, optionally comprising alanycarb, aldicarb, bendiocarb, benfuracarb, butocarboxim, butoxycarboxim, etc.  In addition, the `898 publication discloses the active compound (Ib-71) 
    PNG
    media_image3.png
    202
    426
    media_image3.png
    Greyscale
(col. 113 and [0804]), which reads on the compounds of formula (I) of Applicant’s claim 1.   Therefore, the `898 publication anticipates claim 1.  Please note:  Since claim 1 contains numerous of distinct the second active compounds of group (II), not all the second active compounds of group (II) are searched.  

In terms of claim 2 wherein further selected from (II-1) Methiocarb, see claim 13 of the `898 publication.

In terms of claim 3 wherein the compound is the compound of formula (IIa) 
    PNG
    media_image4.png
    165
    477
    media_image4.png
    Greyscale
or the compound of formula (IIb)
    PNG
    media_image5.png
    215
    217
    media_image5.png
    Greyscale
, see claim 13 of the `898 publication.

In terms of claim 4 wherein the compound is (1.34) Bacillus firmus, see claim 13 of the `898 publication under (28) page 157, right column.

In terms of claim 6 drawn to a method for controlling an animal pest by acting the composition, see claim 16 of the `898 publication.  

In terms of claim 7 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  

In terms of claim 8 drawn to a method for controlling a microbial pest by acting the composition, see [0314 and 365] of the `898 publication. 

In terms of claim 9 drawn to a method for controlling a nematode by acting the composition, see [365] of the `898 publication. 

In terms of claim 10 drawn to a method for plant-strengthening, see [0004] of the `898 publication. 

In terms of claims 11 and 18 drawn to a method for transgenic seed treatment, see [0285 and 0360] of the `898 publication. 

In terms of claims 12 and 17 drawn to use of the active compound combination on transgenic plants, see [0360] of the `898 publication.   Please note:  “Use claim” of claim 12 is non-statutory under U.S. Patent Code.  

In terms of claim 13 drawn to a method of use the active compound combination on an animal or a microbial pests, see [0365] of the `898 publication.   

In terms of claim 14 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect or acarid pest, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  

In terms of claim 14 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect or acarid pest, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  

In terms of claim 15 drawn to a process for preparing a crop protection agent, see claim 15 of the `898 publication.  

In terms of claim 16 drawn to a method for treating a plant or parts thereof selected from the group consisting of citrus, pome fruits, stone fruits, tropical fruits, nuts, berries, vegetables, cotton, soybean, grape, tea, coffee, maize, rice, and ornamentals, see claim 16 and [0365] of the `898 publication. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the `898 publication in view of WO2013/092350 (“the `350 publication”).

Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image2.png
    209
    293
    media_image2.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors optionally comprising carbamates, optionally comprising alanycarb, aldicarb, bendiocarb, benfuracarb, butocarboxim, butoxycarboxim, etc.  In addition, the `898 publication discloses the active compound (Ib-71) 
    PNG
    media_image3.png
    202
    426
    media_image3.png
    Greyscale
(col. 113 and [0804]), which reads on the compounds of formula (I) of Applicant’s claim 1.  Furthermore, the `898 publication teaches the compounds of the formula (I) optionally comprise diastereomers or enantiomers and also rotamers, tautomers and salts of the compounds of the formula (I).  Applicants’ specification admitted that the separation of the racemate into the individual enantiomers is known from the literature (cf. WO 2013/092350) cited hereby.

The difference between instant claim 5 and the `696 publication is that the prior art does not specifically teach that the compound of the formula (I) is present in form of its (+) enantiomer, or is present in form of a mixture of its (+) enantiomer and its (-) enantiomer which is enriched in the (+) enantiomer, preferably in a mixing ratio of at least 60:40 (+):(-) enantiomer.  

However, the `898 publication does teach the compounds of the formula (I) optionally comprise enantiomers, and the `350 publication teaches the separation of the racemate into the individual enantiomers.   One ordinary skilled in the art would be motivated to try to apply the compounds of the formula (I) comprise enantiomers to make an active compound composition, which would be Obvious-to-Try with a reasonable chance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,642,363 (“the `363 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-18 and claims 1-20 of the `363 patent are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
 as the key technical feature.   This compound disclosed in Applicants' claim 1 is also disclosed in the `363 patent (col. 215), and encompassed by the active compound of formula (I) in claim 1 of the `363 patent.  In addition, claim 9 of the `363 patent teaches a substantially same active compound composition as instant claim 1, wherein the composition/combination includes the compound 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
 and ananycarb as an example.   A further detail analysis is given in the 102(a)(1) and 103(a) rejection above.     

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,058,114 (“the `114 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-18 and claims 1-15 of the `114 patent are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
 as the key technical feature.   This compound disclosed in Applicants' claim 1 is also disclosed in claims 11-13 and 15 of the `114 patent, and encompassed by the active compound of formula (I) in claim 1 of the `114 patent.  An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  

Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending U.S. Patent Application No. 16/756,540 (“the `540 application”) published as US2020/0288716.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-18 and claims 1-15 of the `540 application are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
 as the key technical feature.  An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  

Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of co-pending U.S. Patent Application No. 16/753,643 (“the `643 application”) published as US2020/0236937.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-18 and claims 1-16 of the `643 application are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
 as the key technical feature. An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  

Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of co-pending U.S. Patent Application No. 16/756,694 (“the `694 application”) published as US2020/0236942.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-18 and claims 1-16 of the `694 application are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale
 as the key technical feature.  An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  

Conclusions
Claims 1-18 are rejected.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731